           4:19-cv-04235-JES # 15           Page 1 of 8                                                     E-FILED
                                                                               Monday, 20 April, 2020 02:56:43 PM
                                                                                    Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS

LARRY G. HARRIS,                                  )
  Plaintiff,                                      )
                                                  )
    vs.                                           )        No. 19-4235
                                                  )
C. BRANNON, et. al.,                              )
   Defendants                                     )

                    CASE MANAGEMENT AND MERIT REVIEW ORDER

          This cause is before the Court for consideration of Plaintiff’s motion for leave to

file a second amended complaint [11] and Defendants’ motion for an extension of time

to file an answer. [14].

                                          I. BACKGROUND

          On February 3, 2020, the Court conducted a merit review of Plaintiff’s first

amended complaint and found he had articulated two claims against Defendants at East

Moline Correctional Center.1 See February 3, 2020 Merit Review Order. First, Plaintiff

alleged Defendants Lieutenant Brian Burke, Officer Nate McBride, Officer Michael

Tyus, Assistant Warden Robert Hamilton, Officer Anastasia Wierema, and Officer Mark

Tapia retaliated against Plaintiff for his complaints, grievances, or attempted social

medical posts. Second, Plaintiff stated Defendants Wierema, Tapia, and Christine

Brannon violated Plaintiff’s due process rights during a September 20, 2019 hearing

concerning a disciplinary ticket.


1Shortly after Plaintiff filed his original complaint, he filed a motion for leave to amend his complaint
which was granted by the Court. [1, 5]; see February 3, 2020 Merit Review Order. Therefore, the Merit
Review Order considered the claims in the First Amended Complaint.

                                                      1
         4:19-cv-04235-JES # 15        Page 2 of 8



       Nonetheless, the Court also noted it was difficult to decipher Plaintiff’s

complaint since he included several pages of facts; 50 pages of exhibits; and each

constitutional allegation included several, vague and sweeping statements which

confused the basis for his claim.

       In an effort to clarify the claims for Plaintiff and Defendants, the Court

specifically limited Plaintiff’s retaliation claim to five specific acts. See February 3, 2020

Merit Review Order, p. 3-4,6.

       1. The Internal Affairs (IA) Defendants Burke, McBride, and Tyus refused to
       investigate the August 28, 2019 theft of Plaintiff’s property.

       2. Defendant IA Investigator McBride confiscated Plaintiff’s mail and threatened
       him with disciplinary action if Plaintiff continued to complain about EMCC
       living conditions. Specifically, Plaintiff mentioned a letter he attempted to mail
       on August 28, 2019.

       3. On September 3, 2019, Defendant Assistant Warden Hamilton fired Plaintiff
       from his maintenance job.

       4. On September 7, 2019, Defendant McBride wrote a retaliatory disciplinary
       ticket against the Plaintiff. Plaintiff was found guilty and received a seven-day
       commissary restriction.

       5. Defendant McBride wrote a second, retaliatory disciplinary ticket on
       September 20, 2019. Plaintiff was accused of soliciting inmates to assault an
       officer in return for payment. Defendants found Plaintiff guilty and the Warden
       approved six months in segregation, a revocation of three months good time
       credits, and a disciplinary transfer. However, the ticket was later expunged due
       to an inaccuracy in the report.

       The Court found Plaintiff had not adequately stated any other retaliatory acts. In

addition, the Court dismissed Plaintiff’s claims alleging inhumane conditions of

confinement because Plaintiff failed to indicate which Defendants were responsible for



                                               2
         4:19-cv-04235-JES # 15        Page 3 of 8



his placement, and the claim did not appear to be related to Plaintiff’s retaliation claim.

See February 3, 2020 Merit Review Order, p. 6.

       The Court advised Plaintiff if he chose to file a Second Amended complaint to

clarify any claims, he must: 1) include all claims against all Defendants, 2) not refer to

any previous complaint; 3) state each claim only once in the body of his complaint, 4)

clearly state how each Defendant was involved in each claim, and 5) not attach any

exhibits. See February 3, 2020 Merit Review Order, p. 8.

                                     II. MERIT REVIEW

       Plaintiff’s motion for leave to file a second amended complaint is granted

pursuant to Federal Rule of Civil Procedure 15. [11]. The Court is still required

by 28 U.S.C. §1915A to “screen” the Plaintiff’s second amended complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

       Plaintiff says he is filing a motion for leave to amend in order to add claims

against two Defendants who were dismissed: Illinois Department of Corrections (IDOC)

Director Jeffreys and Transfer Coordinator Doug Stevens. (Plain. Mot, [11], p. 1).

       Plaintiff’s second amended complaint includes a list of facts followed by three

alleged claims. Again, the Plaintiff’s claims include vague and sweeping statements, at

times referring to different constitutional violations, making it difficult to interpret his

allegations.

                                               3
        4:19-cv-04235-JES # 15        Page 4 of 8



       Nonetheless, it appears Plaintiff has restated his retaliation claim against

Defendants Burke, McBride, Tyus, Hamilton, Wierema, and Tapia based on the same

five specific retaliatory acts outlined in the previous merit review order. See March 3,

2020 Merit Review Order. The Plaintiff has not indicated any change to these

previously identified allegations and there are none apparent in the second amended

complaint.

       However, Plaintiff is again asking the Court to allow him to proceed with his

claim alleging Defendants Jeffreys and Stevens retaliated when they allowed the

disciplinary transfer and segregation to remain in effect even after the disciplinary

ticket was expunged. (Amd Comp., p. 9). The ARB expunged the discipline on

November 7, 2019, but Plaintiff was already transferred to Pinckneyville Correctional

Center and continued to serve time in segregation.

       The Court previously held since Plaintiff signed his initial complaint on

November 20, 2019 and it was filed with the Court on November 22, 2019, Plaintiff

could not have fully exhausted his administrative remedies for any claim involving the

discipline served after November 7, 2019. See Walker v. Thompson, 288 F.3d 1005, 1009

(7th Cir. 2002); Gleash v. Yuswak, 308 F.3d 758, 760 (7th Cir. 2002). While the Court

found Plaintiff’s failure to exhaust was clear from the face of his complaint, Plaintiff was

advised if he had completed the grievance process he should file a motion to reconsider

and provide the date he received the ARB response to his grievance. See February 3,

2020 Merit Review Order, p. 5, FN 2.



                                             4
        4:19-cv-04235-JES # 15         Page 5 of 8



       Plaintiff has wholly ignored the Court’s order. However, it is possible Plaintiff

may be able to demonstrate the new Defendants’ retaliatory act was part of a

continuing violation and therefore it was not necessary to file an additional grievance.

See Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013)(7th Cir. 2013)(“prisoners need not

file multiple, successive grievances raising the same issue (such as prison conditions or

policies) if the objectionable condition is continuing.”). Since this issue is better

addressed in a motion for summary judgment, the Court will add one additional

retaliatory act alleging Defendants Jeffreys and Stevens retaliated when they allowed

the disciplinary transfer and segregation to remain in effect even after the disciplinary

ticket was expunged. Therefore, the Court will also add the two additional Defendants.

       Plaintiff’s second amended complaint also repeats his claim alleging Defendants

Wierema, Tapia, and Brannon violated Plaintiff’s due process rights during the

disciplinary hearing on the September 20, 2019. Plaintiff again attempts to add other

Defendants, but the Plaintiff’s claim is limited to the Defendants Wierema, Tapia, and

Brannon since they were the only individuals directly involved in the Adjustment

Committee hearing and discipline imposed.

       Finally, Plaintiff has again alleged an Eighth Amendment violation based on the

condition of his cells in segregation. However, Plaintiff has ignored the Court’s

previous ordered which dismissed this claim because he failed to identify any

Defendant who was responsible for placement in the specific cell or knew about the

conditions and failed to take any action when notified. See February 3, 2020 Merit

Review Order, p. 6.

                                              5
        4:19-cv-04235-JES # 15        Page 6 of 8



                                     CONCLUSION

       Based on the review of the second amended complaint, the Court will add one

additional claim alleging Defendants Jeffreys and Stevens retaliated when they allowed

the disciplinary transfer and segregation to remain in effect even after the disciplinary

ticket was expunged. In all other ways, Plaintiff’s claims will remain as previously

stated in the February 3, 2020 Merit Review Order.

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the second amended complaint under 28 U.S.C.

       § 1915A, the Court finds the Plaintiff alleges: a) Defendants Lieutenant Burke,

       Officer McBride, Officer Tyus, Assistant Warden Hamilton, Officer Wierema,

       Officer Tapia, IDOC Director Jeffreys, and Transfer Coordinator Stevens

       retaliated against Plaintiff for his complaints, grievances, or attempted social

       medical posts. This claim is limited to the six specific retaliatory acts outlined in

       this order and the February 3, 2020 Merit Review Order. Second, Defendants

       Wierema, Tapia, and Brannon violated Plaintiff’s due process rights during the

       hearing on the September 20, 2019 disciplinary ticket. The claims are stated

       against the Defendants in their individual capacities only. Any additional claims

       shall not be included in the case, except at the Court’s discretion on motion by a

       party for good cause shown or pursuant to Federal Rule of Civil Procedure 15.

       2) The Court will attempt service on the two new Defendants by mailing each

       Defendant a waiver of service. Defendants have 60 days from service to file an

       Answer. If Defendants have not filed Answers or appeared through counsel

                                              6
 4:19-cv-04235-JES # 15       Page 7 of 8



within 90 days of the entry of this order, Plaintiff may file a motion requesting the

status of service. After Defendants have been served, the Court will enter an order

setting discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) The two new Defendants shall file an answer within 60 days of the date the

waiver is sent by the Clerk. A motion to dismiss is not an answer. The answer

should include all defenses appropriate under the Federal Rules. The answer and

subsequent pleadings shall be to the issues and claims stated in this Order. In

general, an answer sets forth Defendants' positions. The Court does not rule on

the merits of those positions unless and until a motion is filed by Defendants.

Therefore, no response to the answer is necessary or will be considered.

6) Counsel for Defendants is again granted leave to depose Plaintiff at his place of

confinement. Counsel for Defendants shall arrange the time for the deposition.

7) Plaintiff shall immediately notify the Court, in writing, of any change in his

mailing address and telephone number. Plaintiff's failure to notify the Court of a



                                      7
       4:19-cv-04235-JES # 15       Page 8 of 8



      change in mailing address or phone number will result in dismissal of this lawsuit,

      with prejudice.

      9) Within 10 days of receiving from Defendants’ counsel an authorization to

      release medical records, Plaintiff is directed to sign and return the authorization

      to Defendants’ Counsel.

      10) Defendants’ motion for additional time to file an answer is granted. [14].

      Defendants must file an answer within 21 days of this order for all served

      Defendants.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Grant Plaintiff’s motion for leave to file an amended complaint. [11]. 2) Add

      Defendants Jeffreys and Doug Stevens to this case. 3) Attempt service on

      Defendants Jeffreys and Stevens pursuant to the standard procedures; 4) Grant

      Defendants’ motion for additional time to file an answer as noted in this order.

      [14]; and 5) Set an internal court deadline 60 days from the entry of this order

      for the Court to check on the status of service of the two new Defendants.

ENTERED this 20th day of April, 2020.




                                  s/James E. Shadid
                    ____________________________________________
                                 JAMES E. SHADID
                          UNITED STATES DISTRICT JUDGE




                                           8
